Per Curiam.
The evidence, when considered in the light most favorable to plaintiff, was sufficient to withstand defendant’s motion for judgment of nonsuit. Defendant’s exception to “the findings of fact by the Court” is broadside and ineffectual. It does not present for review the sufficiency of the evidence to support any particular finding of fact. Strong, N. C. Index, Vol. 1, Appeal and Error § 22 and cases cited. The judgment is fully supported by the court’s findings of fact and defendant’s assignments do not disclose prejudicial error.
Affirmed.